Citation Nr: 1430743	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, effective September 1, 2009.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1988 to May 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reduced the disability rating for the appellant's service-connected right knee disability, currently characterized as right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, from 30 percent to 10 percent, effective September 1, 2009.  

In an April 2014 letter, the Board notified the appellant that his wishes for representation were unclear.  He was advised that, before the Board could proceed, it was necessary to give him another opportunity to authorize an organization or person to represent him.  He was advised of his choices regarding representation and was provided with the forms necessary to appoint a representative.  The Board advised the appellant that, unless he responded within 30 days, it would be assumed that he wanted to represent himself.  Having received no response from the appellant, the Board will presume that he wishes to proceed pro se.  

A review of the record shows that, in October 2011, the appellant raised a claim of entitlement to an increased rating for his service-connected right knee disability.  According to a January 2012 Report of General Information, the RO telephoned the appellant and advised him that his claim for an increased rating "would fall under" the restoration issue on appeal.  It is well established, however, that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Therefore, the Board finds that the appellant's claim for an increased rating for his service-connected right knee disability is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO reduced the rating for the appellant's service-connected right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, from 30 percent to 10 percent, effective September 1, 2009.

2.  At the time of the June 2009 rating decision, the 30 percent rating for the appellant's service-connected right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, had been in effect since July 24, 2000, which was a period of more than five years.

3.  The RO reduced the rating for the appellant's service-connected right medial femoral condyle osteochondritis from 30 percent to 10 percent based on a single examination that was less full and complete than the examinations used to assign the 30 percent rating.  The record at the time of the June 2009 rating decision did not clearly reflect a material improvement of the appellant's right knee disability which resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

Restoration of the 30 percent disability rating for right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5299-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In an August 1989 rating decision, the RO granted service connection for right femoral condyle osteochondritis dissecans with restricted range of motion and pain and assigned an initial 20 percent disability rating, effective May 9, 1989.  The RO based the initial disability rating on service treatment records showing that the appellant had been medically discharged from active service as a result of this disability, as well as the results of a July 1989 VA medical examination.  The latter report noted subjective complaints of pain and giving way, objective findings of swelling, tenderness, joint crepitation, limited motion, and X-ray findings of a large medial femoral condyle osteochondritis dissecans.  

In July 2000, the appellant submitted a claim for an increased rating for his service-connected right knee disability, alleging that his disability had worsened.  He indicated that he had undergone right knee surgery in March 1999 and now had to wear a right knee brace.  

In connection with his claim, the appellant underwent a VA medical examination in November 2000 during which he reported constant right knee pain with locking and buckling.  He indicated that he also experienced weakness, stiffness, recurrent subluxation, swelling, inflammation, instability, fatigue, and lack of endurance.  He further reported that he was unable to stand for even 10 to 15 minutes and that climbing stairs was extremely painful.  On examination, the appellant's posture was abnormal.  He was unable to straighten his right leg.  He put most of his weight on his left leg and wore a hinged knee brace extending from his mid thigh to his mid lower leg.  The examiner observed that the appellant was in a great deal of pain when he took the brace off and was unable to hang his leg over the examining table.  The examiner further noted that there was a 7 by 1 centimeter surgical scar on the right knee, which was asymptomatic.  Leg lengths were equal.  The examiner noted that the appellant's right knee brace was required due to right knee instability, weakness, and recurrent subluxation.  The examiner also noted right knee swelling and tenderness as well as tibiofemoral instability.  On further examination, the right knee range of motion was from zero to 90 degrees.  There was decreased strength in the right lower extremity as well as muscle wasting in the right lower extremity.  His thigh circumference was 42.5 centimeters on the right and 45 centimeters on the left.  X-ray studies were performed and showed significant osteochondritis dissecans involving the femoral condyles of the femur.  The diagnosis was osteochondritis dissecans, status post oast procedure with residuals of decreased range of motion with instability, slight posterior subluxation and quadriceps weakness.  The examiner commented that the appellant exhibited severe pain during the physical examination.  

Based on the results of this examination, in an April 2001 rating decision, the RO increased the rating for the appellant's right knee disability to 30 percent, effective July 24, 2000.  

In June 2006, the appellant again filed a claim for an increased rating for his service-connected right knee disability.  In connection with his claim, he was afforded a VA medical examination in August 2006, at which time he reported pain, weakness, stiffness, swelling, giving way, locking, numbness below the knee, and a lack of endurance.  He continued to wear a knee brace for stability.  The appellant reported significant functional impairment as a result of his right knee disability, including an inability to lift any weight or perform prolonged standing.  On examination, the examiner observed an 8 by .5 centimeter scar which was nonsymptomatic.  The appellant's posture was normal, but his gait was antalgic.  There was paripatellar tenderness with guarding of movement.  Range of motion was from -5 to 90 degrees.  The examiner indicated that motion was additionally limited by pain, fatigue, weakness, and lack of endurance, although the major functional impact was pain.  The examiner estimated that this was the functional equivalent of an additional five degrees of limited motion.  Ligaments were within normal limits.  X-ray studies were performed and showed early osteoarthritic changes associated with early degenerative change of the medial meniscal cartilage.  The diagnosis was status post surgical repair of the right knee with residual scar and degenerative joint disease.  The examiner noted that objective factors associated with the disability included loss of range of motion, decreased pinprick and touch sensation, and scarring.  Subjective factors were stiffness, aching, weakness, and numbness below the knee.  The examiner indicated that the appellant's occupation and activities of daily living were moderately restricted due to his right knee disability.  

Based on this evidence, in a November 2006 rating decision, the RO continued the 30 percent disability rating for the appellant's service-connected right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease.  

In September 2008, the appellant filed another claim for an increased rating for his service-connected right knee disability.  He indicated that he had again undergone surgery in August 2008.  In support of his claim, he submitted private clinical records showing that he had undergone a right knee arthroscopy, partial medical meniscectomy, and chondroplasty of the medial femoral condyle, lateral femoral condyle, and femoral sulcus.  The appellant also completed a VA Form 21-4142 authorizing the release of treatment records pertaining to his surgery, but the RO did not attempt to obtain them.  

In connection with his claim, the appellant underwent a VA medical examination in November 2008.  The examiner noted that the appellant's gait was abnormal with a limp favoring the right lower extremity.  Examination showed tenderness, crepitus and guarding.  Range of motion was from zero to 100 degrees and was limited by pain.  After repetitive testing, the appellant was additionally limited by pain, fatigue, lack of endurance, and weakness.  The major functional impact was pain.  The examiner indicated that there was no additional limitation in degrees.  The examiner was unable to test stability of the ligaments due to recent surgery and pain.  The diagnosis was right mediofemorocondyle osteochondritis, status post surgical repair with scars and degenerative joint disease.  

Based on this evidence, in a March 2009 rating decision, the RO proposed to reduce the rating for the appellant's right knee disability to 10 percent.  The RO issued a letter in April 2009 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  

In response, the appellant submitted additional private treatment records, including an April 2009 examination report in which his private physician noted that the appellant exhibited permanent disability from his right knee procedures and that his only definitive option in the future would be a total knee arthroplasty.  

In a June 2009 rating decision, the RO decreased the rating for the appellant's service-connected right knee disability to 10 percent, effective September 1, 2009.  

The appellant appealed the RO's determination.  He argued that his right knee disability had not improved and that he continued to receive treatment at his local VA Medical Center.  In pertinent part, records of that treatment show continued complaints of right knee pain, limited motion, functional loss, giving way, and instability.  In November 2009, the appellant's VA physician indicated that the appellant exhibited too much right knee arthritis to benefit from further arthroscopy.  Rather, he concluded that the appellant's treatment options consisted of injections, bracing and physical therapy, or a total right knee replacement.  The physician ordered him a new right knee brace and administered a cortisone injection.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2013).  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1 (2013).

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the Court requires that adjudicators must:  (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof generally applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability evaluation.  As noted, the RO issued a letter in April 2009 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The June 2009 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.  

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

Initially, the Board notes that, at the time of the reduction, the 30 percent rating for the appellant's service-connected right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, had been in effect since July 24, 2000, which was a period of more than five years.  Under these circumstances, a reduction can only be effective if it complies with the provisions of 38 C.F.R. § 3.344(a).  See Brown v. Brown, 5 Vet. App. 413 (1993).  

After reviewing the record, the Board finds that the RO failed to comply with the requirements of section 3.344(a) and that restoration is therefore warranted.  For multiple reasons, the Board finds that the single November 2008 VA examination upon which the reduction was based was not full and complete, particularly relative to the examinations upon which the 30 percent rating was assigned and continued.  

First, the Board observes that the November 2008 VA examiner did not review the appellant's claims folder in connection with the examination.  It is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Additionally, unlike the prior examinations upon which the 30 percent rating was based, X-ray studies were not conducted in connection with the November 2008 examination.  Similarly, the November 2008 examiner was unable to test the stability of the appellant's right knee ligaments due to recent surgery and pain.  In addition, the November 2008 examiner did not conduct strength or sensation testing, nor did he measure for atrophy in the right lower extremity.  Finally, he did not adequately address the functional impairment caused by the appellant's right knee disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45.

Moreover, after examining the record in its entirety, the Board notes that the appellant has consistently complained of severe right knee pain, and his disability has been manifested by symptomatology including tenderness, instability, and varying degrees of limitation of motion.  X-ray examination has consistently shown significant pathology.  Although some slight improvement in range of motion may have been shown at the November 2008 VA medical examination, the Board is of the opinion that the totality of the medical evidence does not sufficiently demonstrate sustained improvement of the appellant's right knee disability.  Finally, the Board finds no indication that consideration was given to whether any improvement in the appellant's condition would be maintained under ordinary conditions of life, as required by section 3.344(a).  

The Court has held that, where the RO has reduced a rating without observance of the applicable laws and regulations, such rating is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  For the foregoing reasons and bases, the Board finds that the 30 percent rating for the appellant's service-connected right knee disability was improperly reduced and must therefore be restored.


ORDER

Restoration of the 30 percent disability rating for right medial femoral condyle osteochondritis, status post surgical repair with scar and degenerative joint disease, effective September 1, 2009, is granted, subject to law and regulations applicable to the disbursement of VA monetary benefits.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


